Citation Nr: 0931835	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
reconstructive surgery with anterior cruciate repair and 
medial meniscectomy ("right knee disability").

2.  Entitlement to service connection for a bilateral hip 
disorder (claimed as bilateral hip pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In September 2007, the Veteran testified during a personal 
hearing the RO and, in June 2009, testified during a hearing 
before the undersigned.  Transcripts of both hearings are of 
record

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Veteran last underwent VA examination 
of his right knee in conjunction with his claim for an 
increased rating.  But, during his June 2009 hearing, the 
Veteran testified that his right knee disability had worsened 
since that 2007 VA examination.  Thus, the Board finds that 
the Veteran should be afforded a new VA examination to 
determine the current severity and all manifestations of his 
service-connected right knee disability.  See Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) ("[w]here the veteran 
claims a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination to fulfill its duty to assist").  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity). 

Furthermore, the Veteran also contends that service 
connection is warranted for a bilateral hip disorder because 
it developed secondary to his service-connected bilateral 
lower extremity disabilities.  Service connection is 
currently in effect for the right knee disability on appeal, 
as well as left and right ankle strains, and left knee 
degenerative joint disease, and ligamental laxity and strain, 
all due to the right knee repair.

To establish entitlement to service connection for a 
disability on a secondary basis, there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1997).  When aggravation of a non-service-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; 38 C.F.R. § 3.310(b) (2008).

The record includes a March 2006 VA treatment record prepared 
by a physician, indicating that the Veteran was evaluated for 
knee and hip pain.  Despite the normal hip X-rays performed 
at this time, the examiner diagnosed the Veteran with 
osteoarthritis, principally involving both the knees and the 
hips.  

Then, in November 2006, the Veteran underwent VA examination 
performed by a physician's assistant who diagnosed the 
Veteran with bilateral hip arthralgia without any objective 
signs of pathology.  The examiner noted that bilateral hip X-
rays performed in March 2006 were unremarkable and read as a 
normal pelvis and hips.  The examiner opined that it was less 
likely as not that the Veteran's hip pain was caused by the 
Veteran's knee condition as there was no history of hip 
injury, trauma, or surgery and the examination findings were 
essentially normal.  However, the examiner did not render an 
opinion regarding the effect of the Veteran's service-
connected bilateral knee and ankle disabilities on his 
claimed bilateral hip disorder. 

Therefore, the Board is of the opinion that the Veteran 
should be afforded a new VA examination performed by a 
physician to determine the etiology of any bilateral hip 
disorder found to be present, including whether any diagnosed 
hip disorder is due to service-connected bilateral knee and 
ankle disabilities.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain all VA medical 
records regarding the Veteran's 
treatment for the period from September 
2008 to the present and any additional 
private records identified by him.  If 
any records are unavailable, the 
Veteran and his representative should 
be so advised in writing.

2.	Then, the Veteran should be afforded a VA 
examination performed by an orthopedist, 
to determine the etiology of any current 
bilateral hip disorder found to be 
present and the current severity and all 
manifestations of his service-connected 
right knee disability.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
test and studies should be performed and 
all clinical findings reported in detail.  
Based on a through review of the claims 
folders, and the examination findings, 
the physician-examiner should provide an 
opinion that addresses the following.

a.	Bilateral Hip Disorder: The 
physician-examiner should identify 
the nature of any current bilateral 
hip disorder.

i.	If a bilateral hip disorder is 
diagnosed, the orthopedist is 
to opine whether it is at least 
as likely as not, that is, is 
there a 50/50 chance that the 
currently diagnosed hip 
disorder began in service.  

ii.	If not, the orthopedist is to 
opine, with supporting 
analysis, as to whether it is 
at least as likely as not that 
any current bilateral hip 
disorder was caused by or is 
aggravated by the right knee 
degenerative joint disease 
status post reconstruction 
surgery with anterior cruciate 
repair and medial meniscectomy; 
left knee ligamental laxity and 
strain associated with 
degenerative joint disease 
status post reconstructive 
surgery and anterior cruciate 
repair and medial meniscectomy 
of the right knee; left and 
right ankle strains, associated 
with the right knee repair; and 
degenerative joint disease of 
the left knee, or the 
combination of these disorders.  

iii.	The degree of any bilateral hip 
disorder that would not be 
present but for the service-
connected the right and left 
knee degenerative joint 
disease, left knee ligamental 
laxity and strain and left and 
right ankle strains, associated 
with the right knee repair, 
must be identified. 

iv.	A complete rationale must be 
provided for each and every 
opinion offered.

v.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

b.	Right Knee Disability:  In reporting 
the results of range of motion 
testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

i.	The examiner should provide an 
opinion concerning the degree 
of severity of any instability 
or subluxation of the knee.  
The examiner should also 
determine if the knee locks 
and, if so, the frequency of 
the locking.  

ii.	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination 
in terms of the degree of 
additional range of motion 
loss.   

iii.	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
Veteran describes flare-ups), 
and, to the extent possible, 
provide an assessment of the 
functional impairment on 
repeated use or during flare-
ups.  If feasible, the examiner 
should assess the additional 
functional impairment on 
repeated use or during flare-
ups in terms of the degree of 
additional range of motion 
loss.  

iv.	The examiner should also 
provide an opinion concerning 
the impact of the disability on 
the Veteran's ability to work.

v.	The rationale for all opinions 
expressed must also be 
provided.

3.	The Veteran should be advised in writing 
that it is his responsibility to report 
for the VA examination(s), to cooperate 
with the development of his claims, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.	Then, the RO/AMC should readjudicate the 
Veteran's claims for an increased rating 
for the right knee disability and service 
connection for a bilateral hip disorder 
(claimed as hip pain), including as due 
to service-connected bilateral knee and 
ankle disabilities, in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




